Exhibit 10.16

[CANTOR FITZGERALD, L.P. LETTERHEAD]

March 31, 2008

Mr. Shaun D. Lynn

[Address Omitted]

Dear Shaun:

In consideration for your agreeing to enter into a new employment agreement with
BGC Brokers LP, dated as of the date hereof, the following terms and conditions
are agreed.

Following the closing (the “Closing”) of the merger of BGC Partners, LLC and
eSpeed, Inc. and your execution and delivery of your employment agreement with
BGC Brokers LP (the “Effective Time”), you will have the right to exchange your
Founding Partner Units of BGC Holdings, LP. (“BGC Holdings”) for shares of BGC
Farmers, Inc. Class A common stock (“BGC Partners Shares”) in accordance with
the terms of the limited partnership agreement of BGC Holdings (the “Partnership
Agreement”) and as set forth in this letter agreement.

The total number of Founding Partner Units actually held by you at the Effective
Time (i.e., the number of Founding Partner Units held by you after the sale of a
portion of your Founding Partner Units to Cantor in connection with the
satisfaction of your debt and High Distribution II Account) is referred to in
this letter as the “Aggregate Amount at Closing.” For the avoidance of doubt,
the Aggregate Amount at Closing shall not include any REUs. At the Effective
Time, 600,000 of your Founding Partner Units will become immediately
exchangeable in accordance with the Partnership Agreement. In addition, 40% of
the Aggregate Amount at Closing (less the 600,000 units exchangeable or
exchanged under the preceding sentence and any other Units or BGC Partners
Shares that you were otherwise eligible to exchange or sell or have sold for any
reason, including, without limitation, in connection with any grant of
additional Units or stock options (the foregoing, collectively, the “Applicable
Shares”)) will become exchangeable in accordance with the Partnership Agreement
on the second anniversary of the Effective Time, 50% of the Aggregate Amount at
Closing (less the Applicable Shares) will become exchangeable in accordance with
the Partnership Agreement on the third anniversary of the Effective Time, 60% of
the Aggregate Amount at Closing (less the Applicable Shares) will become
exchangeable in accordance with the Partnership Agreement on the fourth
anniversary of the Effective Time, 70% of the Aggregate Amount at Closing (less
the Applicable Shares) will become exchangeable in accordance with the
Partnership Agreement on the fifth anniversary of the Effective Time, 80% of the
Aggregate Amount at Closing (less the Applicable Shares) will become
exchangeable in accordance with the Partnership Agreement on the sixth
anniversary of the Effective Time, 90% of the Aggregate Amount at Closing (less
the Applicable Shares) will become exchangeable in accordance with the
Partnership Agreement on the seventh anniversary of the Effective Time, and 100%
of the Aggregate Amount at Closing (less the Applicable Shares) will become
exchangeable in accordance with the Partnership Agreement on the eighth
anniversary of the Effective Time.



--------------------------------------------------------------------------------

In the event of your death, the exchangeable portion of your Founding Partner
Units will be automatically exchanged for shares, and such shares will be
distributed to your estate. To the extent that your Founding Partner Units are
not exchangeable at the time of your death, such Units will be automatically
exchanged for BGC Partners Shares, and the shares received upon exchange will be
distributed to your estate in the amount-and at the times you would have
received them had you remained a limited partner and exchanged the maximum
amount possible on each anniversary of the Effective Time. The distributions of
shares provided for under the preceding sentence may be accelerated by Cantor
Fitzgerald, L.P. in its sole and absolute discretion.

This letter agreement may be executed in any number of counterparts, each of
which shall be considered an original, but all of which counterparts shall be
deemed to be one and the same document. Parties may execute this Agreement by
signatures obtained through facsimile or email, and those signatures may be
relied upon by the other party as valid as if they were signed in the presence
of the other party.

Please sign in the space provided below to indicate your agreement with the
foregoing.

 

Sincerely,

 

CANTOR FITZGERALD, L.P.

 

By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:  

Chairman, Chief Executive Officer

and President

Acknowledged and Agreed:

 

/s/ Shaun D. Lynn

Shaun D. Lynn

[Signature page to letter agreement with Shaun D. Lynn regarding

schedule for exchanges of Founding Partner Units)